Case 2:19-cv-02436-SVW-PLA Document 17 Filed 07/09/19 Page 1 of 2 Page ID #:53




   1    CENTER FOR DISABILITY ACCESS
        Chris Carson, Esq., SBN 280048
   2    Ray Ballister, Jr., Esq., SBN 111282
        Phyl Grace, Esq., SBN 171771
   3    Dennis Price, SBN 279082
        Mail: PO Box 262490
   4    San Diego, CA 92196-2490
        Delivery: 9845 Erma Road, Suite 300
   5    San Diego, CA 92131
        (858) 375-7385; (888) 422-5191 fax
   6    phylg@potterhandy.com
   7    Attorneys for Plaintiff

   8                           UNITED STATES DISTRICT COURT
   9                          CENTRAL DISTRICT OF CALIFORNIA
  10                                              Case No. 2:19-CV-02436-SVW-PLA
  11    Dwain Lammey,                             PROOF OF SERVICE
  12             Plaintiff,
  13      v.
  14    Broadway Capital, LLC;
        Grilled Fraiche LLC, a California
  15    Limited Liability Company; and Does
        1-10,
  16
  17             Defendants.
  18
               Please take notice that Plaintiff hereby submits the Proof of Service
  19
       certifying mail service of the ORDER Granting Motion for Additional Time to
  20
       Complete Service, onto Broadway Capital; Grilled Fraiche LLC. Mail service was
  21
       effectuated on 07-08-2019. A copy of the Proof of Service is attached hereto.
  22
  23
       Dated: July 8, 2019               CENTER FOR DISABILITY ACCESS
  24                                         By: /s/ Chris Carson.___
  25                                               Chris Carson, Esq.
                                                   Attorneys for Plaintiff
  26
  27
  28


                                             1

       Proof of Service
Case 2:19-cv-02436-SVW-PLA Document 17 Filed 07/09/19 Page 2 of 2 Page ID #:54




                                  PROOF OF SERVICE
                               LAMMEY V. BROADWAY CAPITAL, LLC
                                   2:19-CV-02436-SVW-PLA



 I, the undersigned, am over the age of eighteen years and am resident of San Diego County, California; I
 am not a party to the above-entitled action; my business address is 9845 Erma Road, Suite 300, San
 Diego, CA 92131.

         On July 8, 2019 I served the following document(s):
         ORDER Granting Motion for Additional Time to Complete Service


 Addressed to:
  GRILLED FRAICHE LLC                         BROADWAY CAPITAL GROUP, LLC
  Address:                                    Address:
  Agent for Service of Process:               KAL AHMED
  MARSHAWN WILLIAMS                           7027 MYRRH ST # 6
  14817 S. DENKER AVE                         PARAMOUNT, CA 90723
  GARDENA CA 90247




 5       BY MAIL: I caused such envelope with postage thereon fully prepaid to be placed in the United
         States mail at San Diego, California.
        BY FACSIMILE: In addition to the service by mail as set forth above, I forwarded a copy of said
         documents via facsimile to the listed facsimile number.
        BY OVERNIGHT EXPRESS: I caused such envelope with postage thereon fully prepaid to be
         placed in the Designated Overnite Express drop box at San Diego, California.
        BY PERSONAL SERVICE: I caused said documents to be personally served on all listed
         recipients
        BY ELECTRONIC MAIL TRANSMISSION: via email. I caused the listed documents to be
         electronically filed and subsequently emailed to the above recipients.


         Executed on July 8, 2019, from San Diego, California.

 I declare under penalty of perjury under the laws of the State of California that the above is true and
 correct.



                                                               _____________________
                                                            ______________________________
                                                                 Kayla Drayton
